Citation Nr: 0806985	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-38 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for gastrointestinal 
reflux disease (GERD) with a hiatal hernia, to include as due 
to an undiagnosed illness.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1983, and from February 2003 to June 2004 in Southwest Asia 
during the Persian Gulf War.  He also had additional service 
in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for a low back 
disability and for GERD with a hiatal hernia, to include as 
due to an undiagnosed illness.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

The veteran's gastrointestinal problems are attributable to 
diagnoses of GERD and a hiatal hernia, and are unrelated to 
his active service or to any incident therein.


CONCLUSION OF LAW

Gastroesophageal reflux disease and a hiatal hernia are not 
due to an undiagnosed illness and were not otherwise incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1117  (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including peptic ulcers, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4.  By history, physical examination, and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  There must be objective signs that 
are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a six-month period 
of chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six- month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. § 
3.317(a)(4).

The veteran's service records demonstrate that he served in 
Iraq from May 2003 to May 2004.  Thus, for purposes of 
entitlement to compensation under 38 C.F.R. § 3.317(d), the 
veteran's status as a "Persian Gulf veteran" is confirmed.

The veteran contends that he has gastrointestinal problems, 
such as reflux or heart burn, due to an undiagnosed illness 
he incurred as a result of his active service in Iraq.  

The veteran underwent VA examination in December 2004.  At 
that time, he reported that while stationed in Iraq he had 
developed heart burn when sleeping or while lying down.  He 
did not frequently experience similar symptoms during the 
day, and at no time had his symptoms been accompanied by 
chest pain.  A December 2004 upper GI series revealed a 
hiatal hernia with reflux.  There was no evidence of any 
ulcerative or neoplastic disease.  

Because the veteran's complaints of reflux are attributed to 
a known diagnosis of a hiatal hernia with GERD, the 
presumption of service connection under 38 C.F.R. § 3.317 is 
not applicable.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The 
Board thus turns to the merits of the veteran's claim on a 
direct basis.

The veteran asserts that he first developed symptoms of GERD 
while stationed in Iraq from February 2003 to June 2004.  A 
review of his service medical records, including those dated 
during his tour in Iraq, however, does not demonstrate 
complaints or findings of GERD or a hiatal hernia.  On 
examination in May 2004, prior to separation from active duty 
in Iraq, the veteran denied a history of frequent indigestion 
or nausea and otherwise reported no difficulty with GERD.  
Physical examination revealed no gastrointestinal 
abnormalities.  As the veteran did not report experiencing 
symptoms related to GERD, and physical examination at 
separation from service in May 2004 did not reveal any 
gastrointestinal abnormalities, the Board finds that there is 
no evidence of a chronic gastrointestinal problem in service.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
GERD and hiatal hernia.  38 C.F.R. § 3.303(b).  Post-service 
clinical records reflect that in November 2004 the veteran 
underwent examination in connection with a history of having 
served in the Persian Gulf War.  At the time of the 
examination, the veteran reported a recent history of nausea 
while eating.  He stated that he had never before experienced 
this problem.  The assessment was nausea, not attributed to 
any specific disorder.  In December 2004, the veteran 
underwent VA gastrointestinal examination in conjunction with 
his claim for service connection.  At the time of the 
examination, the veteran reported that he had developed heart 
burn or reflux symptoms while he was stationed in Iraq.  He 
described experiencing heart burn when sleeping or while 
lying down.  He did not frequently experience similar 
symptoms during the day, and at no time had his symptoms been 
accompanied by chest pain.  A December 2004 upper GI series 
revealed a hiatal hernia with reflux.  There was no evidence 
of any ulcerative or neoplastic disease.  The examiner did 
not opine as to whether the veteran's GERD and hiatal hernia 
were related to his active service.  Subsequent clinical 
records dated to October 2005 show continued management of 
GERD and a hiatal hernia.  At no time, however, did any 
treating provider relate the veteran's GERD or hiatal hernia 
to his active service, or to any incident therein.

While the record reflects that the veteran was diagnosed with 
GERD and a hiatal hernia within one year of his separation 
from active service, he has not been diagnosed with a peptic 
ulcer, and is accordingly not entitled to service connection 
for his gastrointestinal disabilities on a presumptive basis.  
Presumptive service connection is not available for either 
GERD or a hiatal hernia.

Neither is the veteran entitled to service connection for 
GERD and a hiatal hernia on a direct basis.  Service 
connection may be granted when all the evidence establishes a 
medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, 
there is no evidence establishing a medical nexus between 
military service, including service in the Persian Gulf, and 
the veteran's GERD and hiatal hernia.   

The veteran has attributed his GERD and hiatal hernia to his 
service.  However, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In this 
case, however, the veteran's testimony indicating that he 
first experienced symptoms of GERD in service is not 
credible, as on examination in May 2004 the veteran 
specifically stated that he had not experienced frequent 
indigestion or nausea in service.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  Accordingly, there is no supporting evidence 
establishing that the veteran is reporting a contemporaneous 
medical diagnosis.  While the veteran purports that his 
symptoms at separation support the current diagnosis by a 
medical professional, his statements alone are neither 
credible nor competent to provide the medical nexus and a 
medical professional has not made this connection.  Thus, the 
veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the veteran's GERD and hiatal hernia first manifested after 
his period of active service and are not related to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004; a rating 
decision in February 2005; and a statement of the case in 
September 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2006 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for GERD with a hiatal hernia is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a low back 
disability.

The veteran asserts that his current low back disability is 
the result of a back injury he sustained in April 1994 while 
on active duty for training.  His service medical records 
reflect that in April 1994 he fell from a height of 
approximately five feet, as a result of which he sustained 
acute low back pain.  The record also reflects that this 
injury was determined to have been sustained while in the 
line of duty.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran was afforded a VA 
examination of his back in November 2006.  The examiner at 
that time determined that because military medical 
examinations dated after the April 1994 injury were silent as 
to complaints or findings of any abnormalities of the spine, 
it was less likely than not that the veteran's current low 
back disability was related to the injury sustained in April 
1994.  The veteran, however, asserts that he did not report 
experiencing any low back pain on subsequent military medical 
evaluation, and sought only private treatment for his back 
pain in effort to protect his military career.  He asserts 
that private medical records demonstrate a continuity of 
symptomatology, supporting his claim of entitlement to 
service connection. 

Private medical records dated from June 1994 to December 
1995, and from July 2000 to June 2007 show that the veteran 
received regular treatment for low back pain.  Thus, while 
the veteran has already undergone VA examination, because it 
appears that in finding that the veteran's low back pain was 
not likely related to the April 1994 injury the VA examiner 
did not take into consideration the private medical evidence 
related to treatment for low back pain, the Board finds that 
a remand is necessary in order to obtain an etiological 
opinion that takes into consideration the private clinical 
records.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to a 
qualified VA physician other than the 
physician who conducted the November 
2006 examination for the purpose of 
obtaining an opinion as to whether the 
veteran's current low back disability 
is related to his active service, 
including to the injury sustained in 
April 1994.  No further examination of 
the veteran is necessary unless the 
examiner determines otherwise.  The 
physician should review the record and 
render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current low back disability is related 
to the April 1994 fall.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with rendering the opinion.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed and discuss the private 
and VA medical records of treatment 
relating to the low back disorders.  
The examiner should specifically 
address and reconcile the opinion with 
the November 2006 opinion finding that 
a lack of continuity of symptomatology 
and treatment weighed against a finding 
of a positive relationship between the 
current disability and the April 1994 
injury.  The rationale for all opinions 
must be provided.

2.  Then, readjudicate the claim for 
service connection for a low back 
disability.  If the decision remains 
adverse to the appellant, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


